Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	
	Claims 49-68 are pending and under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 11,028,430
Claims 49-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,028,430 in view of McKernan et al. (WO2010003153; cited in IDS filed 10 December 2021);Gormley et al.  (US20090148842);  Dunn (US20100081174; cited in IDS filed 10 December 2021) and  Margulies et al.(Nature 437.7057 (2005): 376-380; cited in IDS filed 10 December 2021). 
Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-15 of U.S. Patent No. 11,028,430 recite a method comprising ligating first strands of oligonucleotide adapters of similar construct to 5’ ends of double- stranded DNA fragments in a sample, wherein the first strand of each adapter comprises one or more guanine; extending 3’ ends of the double-stranded DNA fragments with a DNA polymerase in the presence of a dCTP analog resistant to bisulfite treatment; treating the extension products with bisulfite; and amplifying the bisulfite-treated extension products, as required by claim 49.
	 Regarding claims 50-68:
 Considering the McKernan reference as a whole, McKernan et al. teach methods for analysis of human genomic DNA comprising adapter duplex formation comprising ligating the top strand of the adapter to the target nucleic acid and generating an extension product comprising 5-methyl dCTP analogs; denaturing extension product comprising 5-methyl-dCTP in preparation for bisulfite treatment and sequencing the genomic DNA library (e.g. Entire McKernan reference and especially para 0093-para 0101, pg. 38-42; para 00112, p g. 44).
	Furthermore, considering the Gormley reference as a whole, Gormley et al. disclose a method of methylation analysis comprising generating adapter-ligated nucleic acids comprising methylated dCTP nucleotides and subjecting the products to bisulfite treatment followed by primer extension, wherein primer extension comprises annealing a first primer and conducting a first primer extension followed by annealing a second primer to the extension product for a second amplification prior to sequencing using universal primers that facilitate immobilization of target nucleic acid to a solid support , i.e. primers with flow cell sequences(e.g. Entire Gormley reference and especially para 0093-00105, pg. 9-10, bottom of Fig. 2).
Like McKernan and Gormley , Dunn teaches a method of treating adapter-ligated nucleic acids with bisulfite. Considering the Dunn reference as a whole, Dunn also teaches unmethylated cytosine residues in the adapters (i.e. amplification cassettes) are converted by bisulfite treatment and the resulting converted fragments are amplified by PCR amplification using primers that are designed to the adapters which have cytosine residues converted to uracil ( e.g. para 0063-0068,pg. 6). Furthermore, Dunn teach the methyl binding ligand is anti- methyl antibodies or methyl binding proteins such as MeCP2 and McrA (e.g. para 0044-0045, pg. 4). Dunn teaches that McrA binds to 5-methylcytosine and 5-hydroxymethylcytosine (e.g. para 0101, pg. 8). Furthermore, they teach methylcytosine capture using recombinant McrA (e.g. para 0033-0041, pg. 3-4; para 0044-0045, pg. 4; DNA containing cMeCpGG sequences may be first separated from the bulk fragments by contact with a CMeCpGG binding ligand such rMcrA as in para 0073, pg. 6).
 	It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of McKernan et al. to include  amplification comprising a first and second primer extension followed by amplification as well as providing immobilizing sequencing primers as taught by Gormley et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of generating a nucleic acid library.
	Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of McKernan and Gormley  to include enriching target DNA by methyl capture after fragmentation and prior to bisulfite treatment as taught by Dunn because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for preparing a nucleic acid library.
McKernan et al., Gormley et al. and Dunn render obvious a method of nucleic acid library preparation comprising performing PCR with oligonucleotide primers corresponding to bisulfite- converted strands of the adapters, yielding amplified products that are subsequently sequenced.
Furthermore, McKernan et al. teach clonal amplification by a method taught by Margulies et al. (e.g. clonal amplification including method of Margulies et al. as para 0044, pg. 11-12; para 0072, pg. 21-22).
Margulies et al. teach clonal amplification comprises using barcoded primers (e.g. annealing primers as in Emulsion-based sample preparation section. Pg. 376-377; Methods section, pg. 380; “key” sequence as indicated in 1st para, Base calling of individual reads section, pg. 378;  3rd , pg. 3 of 34, Supplementary Methods).
Therefore, as claims 1-15 of U.S. Patent No. 11,028,430, McKernan et al., Gormley et al., Dunn and Margulies et al. all teach methods for preparing nucleic acid libraries, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-15 of U.S. Patent No. 11,028,430 and to include the teachings of McKernan et al., Gormley et al., Dunn  and Margulies et al. because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of the method of instant claims 49-68.

Free of the Prior Art

Claims 49-68 are free of the prior art.  The prior art does not teach or fairly suggest the claimed combination of steps in the context of the claimed method.



Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7am-7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1675